COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                §
  ALFREDO CARRASCO,                                          No. 08-20-00062-CV
                                                §
                       Appellant,                               Appeal from the
                                                §
  v.                                                       County Court at Law No. 3
                                                §
  CITY OF EL PASO AND EL PASO                               of El Paso County, Texas
  WATER UTILITIES,                              §
                                                            (TC# 2016-DCV-3774)
                        Appellees.              §


                                          ORDER

        The Court GRANTS the Appellees’ motion to reschedule the January 13, 2021, submission

and oral argument setting. The above styled and numbered cause will be rescheduled at a later

date.

        IT IS SO ORDERED this 8th day of December, 2020.


                                                    PER CURIAM



Before Rodriguez, C.J., Palafox, J., and Ferguson, Judge
(Ferguson, Judge, sitting by assignment)